TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00413-CV


                                       In re Janice Hallas


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Janice Hallas (Mother) has filed a petition for writ of mandamus seeking

relief from a temporary restraining order extended multiple times by the trial court. For the

reasons explained below, we conditionally grant mandamus relief.

               Mother and real party in interest Christopher Hallas (Father) are involved in a

divorce including a suit affecting the parent-child relationship. On April 29, 2022, the trial court

entered a temporary restraining order (TRO) that, among other things, prohibited Mother from

exercising possession over the parties’ minor children or interfering with Father’s possession of

and access to the children. That temporary injunction hearing occurred over two days—May 11

and May 25—and the trial court scheduled a third day of hearings for August 31, 2022. During

that same period, the TRO was ultimately extended for fourteen days after the hearing on

May 25.

               On June 9, 2022 (fifteen days later), Mother’s counsel informed Father that the

TRO had expired and sought access to the children. The next day, Father filed a motion for

entry of temporary injunction and verified application for writ of attachment, requesting that the
trial court enter a temporary injunction consistent with the earlier TRO. That same day, the

trial court entered an order titled “Order Extending Temporary Restraining Order.” The order

did not reference or rule on Father’s motion but found that Father was entitled “to a temporary

restraining order,” and then “temporarily enjoined” Mother from undertaking the same activities

prohibited as to the minor child1 under the TRO and its earlier extension. The new order also

provided that it “shall continue in force until the signing of the Final Decree of Divorce or until

further order of this Court.” On July 19, 2022, the trial court then entered another “Order

Extending Temporary Restraining Order” over the objection of Mother, containing the same

prohibitions against Mother but adding a provision allowing Father to take the minor child out-

of-state during the summer. Mother now seeks mandamus relief, contending that the trial court

abused its discretion by entering the TRO extensions.

                Mandamus relief is available when the trial court clearly abuses its discretion

and the relator lacks an adequate remedy by appeal. In re USAA Gen. Indem., 624 S.W.3d 782,

787 (Tex. 2021) (orig. proceeding). A trial court clearly abuses its discretion by entering a

void order. In re Office of Att’y Gen., 257 S.W.3d 695, 697 (Tex. 2008) (orig. proceeding).

Furthermore, mandamus relief is available to remedy void temporary restraining orders. See id.

at 698; see also In re Texas Nat. Res. Conservation Comm’n, 85 S.W.3d 201, 207 (Tex. 2002)

(orig. proceeding).

                Mother contends that the orders by the district court are void extensions of a

temporary restraining order. We agree. A temporary restraining order must comply with the

requirements of Rules 680 and 684 of the Texas Rules of Civil Procedure. See In re Office of

Att’y Gen., 257 S.W.3d at 697. Even a valid temporary restraining order, however, cannot be

       1
           The other child reached the age of majority during the proceeding.

                                                 2
extended after its expiration. See Tex. R. Civ. P. 680 (providing that temporary restraining

order “shall expire by its terms within such time after signing”); see also In re Sierra Club,

420 S.W.3d 153, 157 (Tex. App.—El Paso 2012, orig. proceeding) (concluding that TRO that

has expired “cannot be extended by the trial court”). The TRO was extended fourteen days on

May 25, 2022, and expired by its terms on June 8, 2022. There was therefore no valid TRO on

June 10 for the trial court to extend. See Tex. R. Civ. P. 680.

               Even assuming the TRO was still in effect, neither the June 10 nor July 19

extensions of the TRO complies with the requirements of Rule 680. Neither extension includes

a date when the order expires, but instead sets an indefinite deadline “until the signing of the

Final Decree of Divorce or until further order of this Court.” See In re Office of Att’y Gen.,

257 S.W.3d at 697 (citing Tex. R. Civ. P. 680, 684). Moreover, the TRO may only be extended

a single time for a maximum of fourteen days unless “the party against whom the order is

directed consents that it may be extended for a longer period.” Tex. R. Civ. P. 680; see also

In re Texas Nat. Res. Conservation Comm’n, 85 S.W.3d at 204 (“We hold that Rule 680 governs

an extension of a temporary restraining order, whether issued with or without notice, and permits

but one extension for no longer than fourteen days unless the restrained party agrees to a longer

extension.”). The record before us makes clear that Mother—the restrained party—opposed

both extensions. Although the Family Code modifies some findings required for a TRO, those

provisions do not modify or waive the duration limitations. See Tex. Fam. Code §§ 6.501,

105.001(b)-(c).   The district court therefore also abused its discretion by granting multiple

extensions of the TRO. See In re Texas Nat. Res. Conservation Comm’n, 85 S.W.3d at 204.

               Father contends that the June 10 order is a temporary injunction, not a temporary

restraining order, but that argument is unpersuasive. The trial court purposefully and repeatedly


                                                 3
describes the relief provided as a “temporary restraining order” throughout the orders; the court

repeatedly refers to its actions as “extending” the prior TRO; the orders do not dispose of or

otherwise reference Father’s outstanding motion for temporary injunction; and the final day of

hearings on entering a temporary injunction is still forthcoming. See Nikolouzos v. St. Luke’s

Episcopal Hosp., 162 S.W.3d 678, 681 (Tex. App.—Houston [14th Dist.] 2005, no pet.)

(explaining that whether order is temporary restraining order or temporary injunction “depends

on the order’s characteristics and function, not its title”); see also Qwest Commc’ns Corp. v.

AT&T Corp., 24 S.W.3d 334, 338 (Tex. 2000). Although the order lacks a defined end date

typical with temporary injunctions, such errors in the form of a temporary restraining order

are not determinative because “then those errors would deny review of the very defects that

render the order void.” Qwest Commc’ns, 24 S.W.3d at 336; see also In re Texas Nat. Res.

Conservation Comm’n, 85 S.W.3d at 206 (cautioning that short duration of temporary restraining

order “is a critical safeguard”). Accordingly, the trial court has clearly abused its discretion by

entering void extensions of a temporary restraining order, and mandamus relief is the appropriate

remedy. See In re Office of Att’y Gen., 257 S.W.3d at 698.


                                       CONCLUSION
               We conditionally grant Mother’s petition for writ of mandamus and direct the

trial court to vacate its June 10, 2022 and July 19, 2022 orders extending the temporary

restraining order.   The writ will issue only if the trial court fails to comply.        Relator’s

supplemental emergency motion for temporary relief is dismissed as moot.




                                                4
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: August 25, 2022




                                               5